DETAILED ACTION
Claim Rejections - 35 USC § 103
Rejections set forth previously under this section are withdrawn.

Information Disclosure Statement
The information disclosure statement filed October 29, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the items that have a line through them has not been considered.  The Examiner considered the previous applications in the chain of priority, but could not locate the references that are lined through.

Allowable Subject Matter
Claims 1-5 and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: A rejection over Allen (US 20080129041) in view of Head (US 6,510,961) was applied in the April 6, 2022 Office Action.  Regarding claim 1, Allen teaches a strut generally, but uses an inflatable mandrel without stiffeners.  Head teaches a mandrel with a first pair of diametrically opposed stiffeners symmetrically aligned along a first axis and a second pair of diametrically opposed stiffeners symmetrically aligned along a second axis.  Head’s Fig. 1A cannot be relied upon for teaching of relative sizes of the stiffeners as depicted in the drawings, and even if it could be relied upon for teaching of relative sizes of the stiffeners, there is no valid rationale for incorporating a relative side difference from Head (which generally forms a fuselage) into the Allen struts.  
A new reference by Bradley (US 2003/0114231) was identified that shows a composite drive shaft with a mandrel/mold 10 with stiffeners placed in channels (see Fig. 9).  There is no teaching of providing the stiffeners with the claimed size difference, and there is no reason to modify a (rotating) drive shaft to contain stiffeners of different sizes, as claimed.
Regarding claim 14, this claim recites generally the same features as claim 1 but adds sleeving metal end fittings, which further distinguishes this claim from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742